DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 02/25/2022, Claims 16-20 have been cancelled, and Claims 1-15 and newly added Claim 21-25 are pending.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Osypka fails to disclose “an introducer being configured to be positioned within the lumen of the sheath to introduce the sheath into the patient’s vasculature” however the Examiner respectfully disagrees. While the Examiner agrees that Osypka teaches that the balloon catheter can be inserted separately from the sheath, Osypka does indeed disclose in Paragraph 0040, “An insertion sleeve designated as a whole with 1 that is part of a medical insertion instrument is shown, with which a catheter or balloon catheter 2 (FIGS. 7 and 8) can be introduced into a blood vessel of a human body from the outside and can be moved through the blood vessel to a location in the inside of the body to be treated and after the treatment can be retracted back through the fluid-tight insertion sleeve 1.”. Therefore, it is the Examiners position that both devices may be introduced together. Applicant’s attention is further drawn to Figure 7 which shows that the introducer extends more distal to the sheath in the delivery configuration. The introducer can further be retracted into the sheath to expand the distal end of the sheath. Furthermore, since the sheath (1) is movable relative to the introducer (2) therefore it is possible that the introducer extends more distally than the sheath (1) during introduction and then the sheath is moved distally into a patient’s vasculature. Therefore, it is the Examiners position that Osypka does indeed teach an introducer (2) positioned within the sheath (1) to introducer the sheath (1) into a patient’s vasculature. 
As to Applicant’s arguments directed to the dependent claims as being patentable due to their dependency to Claim 1, the rejection of Claim 1 is being maintained in light of the teachings of prior art disclosed above. Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US PGPub 2009/0221965) in view of Lorenzo (US PGPub 2018/0200478)
Regarding Claim 1, Osypka teaches a system for introducing a delivery apparatus into a patient's vasculature (Figures 1-8), the system comprising: 
a sheath (1) having a distal end (8), a proximal end (4), an interior diameter, a lumen, and a length extending from the distal end to the proximal end (Figure 1), the sheath (1) being configured to be inserted into the patient's vasculature (Paragraph 0040) and to expand in a direction radially outward from the lumen (see Figure 9; Paragraph 0041); 
an introducer (2) being configured to be positioned within the lumen of the sheath (1) (Figures 7-8) to introduce the sheath (1) into the patient’s vasculature (Figures 7 and 8; as stated in Paragraph 0040, the introducer (2) is positioned within the sheath while the sheath is introduced into the patients vasculature which to the Examiner has the same meaning as “to introduce”; Furthermore, the sheath (1) is movable relative to the introducer (2) therefore it is possible that the introducer extends more distally than the sheath (1) during introduction and then the sheath is moved distally into a patients vasculature); and 
a plug (5) coupled to the introducer (2) and configured to move from a first position (Figure 7) in which the plug (5) has a first diameter (Figure 7) to a second position in which the plug (5) has a second diameter that is greater than the first diameter and greater than the interior diameter of the sheath (Figure 8; Paragraph 0041), the plug (5) in the first position being configured to fit within the lumen (Figure 7), and the plug (5) in the second position having a length that is less than the length of the sheath (Figure 8) and being configured to slide within the lumen in a direction from the distal end (8) of the sheath (1) towards the proximal end of the sheath (1) to expand the sheath (1) in the direction radially outward from the lumen (Figure 8, Paragraph 0041).
Osypka fails to disclose the introducer having a channel for receiving a guide wire.
Lorenzo discloses a system for introducing a delivery apparatus into a patient vasculature (abstract) comprising a sheath (20), an expandable introducer (10), and a guidewire (30), wherein the introducer (10) has a channel for receiving a guide wire (30) (Figure 1) and is configured to be positioned within the lumen of the sheath (20; Figures 1-2; Paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the introducer of Osypka such that it had a channel for receiving a guidewire, as taught Lorenzo, for the advantage that it allows the sheath and introducer to be simultaneously advanced together in tandem over a guidewire to facilitate sage insertion of the system into the vasculature of the patient (Paragraph 0042).
Regarding Claim 2, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the sheath (1) is elastic and biased in a direction radially towards the lumen (Paragraph 0048-0049).
Regarding Claim 3, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the introducer (2) has a distal end and a proximal end and a length extending from the distal end to the proximal end (see Figures 7-8 of Osypka) but fails to disclose the length of the introducer (2) being greater than the length of the sheath (1).
Lorenzo discloses that the length of the introducer (20) is greater than the length of the sheath (10) (see Figures 13-14; and Paragraph 0041 says that the sheath which is the introducer extends therethrough the catheter (20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the introducer to be greater than the length of the sheath such that the operator is able to manipulate the translation of the introducer from a location proximal the proximal-most end of the sheath such that the proximal end of the introducer is near the operator (Paragraph 0041).
Regarding Claim 4, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the distal end of the sheath (1) includes an opening configured for the introducer (2) and the plug (5) to pass therethrough (Figures 7-8).
Regarding Claim 5, the combination of references disclosed above teaches the system of claim 4, wherein Osypka discloses the plug (5) is positioned on the introducer (2) such that the plug (5) moves from the first position (Figure 7) to the second position (Figure 8) at a position distal to the opening of the sheath (1; Figure 7) when the introducer (2) is positioned within the lumen (Figure 7; Paragraph 0041).
Regarding Claim 6, the combination of references disclosed above teaches the system of claim 4, wherein Osypka teaches the plug (5) is coupled to the introducer (2) such that withdrawal of the introducer (2) through the lumen in the direction from the distal end of the sheath (1) towards the proximal end (4) of the sheath (1)  causes the plug (5) in the second position to enter the opening of the sheath (1) and slide within the lumen to transiently expand the sheath in the direction radially outward from the lumen (see Figure 8; Paragraph 0041).
Regarding Claim 7, the combination of references disclosed above teaches the system of claim 1, wherein Osypka teaches the plug (5) in the second position extends radially outward from the introducer (2; Figure 8; Paragraph 0041).
Regarding Claim 8, the combination of references disclosed above teaches the system of claim 1, but fails to disclose wherein the plug includes a plurality of supports that are configured to bend to move the plug from the first position to the second position.
Lorenzo teaches a plug (16) which has a plurality of supports (14) that a configured bend (Figure 7) to move the plug (16) from the first position (undeployed; Figures 5-6) to the second position (deployed expanded position; Figures 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plug of Osypka from being a balloon to being a plurality of expandable supports, as taught by Lorenzo, for the advantage from a manufacturing and design perspective since they minimize complexity without sacrificing the self-expanding nature of the sheath when used in a system with a catheter and guidewire (Paragraph 0050; Lorenzo).
Regarding Claim 11, the combination of references disclosed above teaches the system of claim 1, wherein Osypka teaches the plug (5) includes an inflatable body (Paragraph 0041).
Regarding Claim 21, the combination of references disclosed above teaches the system of claim 1, wherein Osypka the introducer (2) is configured to be coupled to the sheath (1) upon insertion of the sheath and the introducer together into the patient's vasculature (Paragraph 0040).
Regarding Claim 22, the combination of references disclosed above teaches the system of claim 21, wherein Osypka  a proximal end of the introducer (2) is configured to be coupled to the proximal end of the sheath (1) upon insertion of the sheath and the introducer together into the patient's vasculature (Paragraph 0040) 
Regarding Claim 23, the combination of references disclosed above teaches the system of claim 22, wherein Osypka teaches further comprising: an introducer (2)housing positioned at the proximal end of the introducer (the introducer handle which is inherent to the introducer); and a sheath housing (3/4; Paragraph 0040) positioned at the proximal end of the sheath (1) and configured to be coupled to the introducer housing upon insertion of the sheath and the introducer together into the patient's vasculature (since the introducer and the sheath are capable of being delivered together, as recited in Paragraph 40 of Osypka, it is the examiners position that they are at least slidably coupled together).
Regarding Claim 24, the combination of references disclosed above teaches the system of claim 1, wherein the sheath (1) and the introducer (2) are configured to be held in position relative to each other upon insertion of the sheath and the introducer together into the patient's vasculature (Paragraph 0040; there is nothing in the Osypka reference which prevents a user to hold a relative position between the sheath and the introducer manually).
Regarding Claim 25, the combination of references disclosed above teaches the system of claim 11, wherein the plug (5) has a conical shape (see Figure 8; Osypka).


Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose wherein a plurality of supports are configured to bend to move the plug from the first position to the second position.. to expand the sheath radially outward from the lumen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771